Citation Nr: 1547542	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code, to include entitlement to special restorative training.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to November 1994.  He died in November 2006.  The appellant in this case is the Veteran's son.  
This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As set forth above, the Veteran died in November 2006.  In an April 2007 rating decision, VA granted service connection for the cause of the Veteran's death with basic eligibility for Chapter 35 DEA benefits.  

In September 2013, VA received the appellant's application for Chapter 35 DEA benefits to attend Pepin Transitional Academy in Tampa, Florida, for a program of independent living skills.  

In an October 2013 letter, VA advised the appellant that although he was eligible for the DEA program, benefits to attend the Pepin Transitional Academy could not be paid as the institution was not approved for VA purposes.  

The appellant appealed VA's determination, arguing that although Pepin Transitional Academy was not approved for VA purposes, the program he attended at Pepin Transitional Academy met VA's criteria for "specialized restorative training."  In support of his contentions, the appellant submitted multiple psychological evaluation reports indicating that he had been diagnosed as having Tourette's Disorder, a mild intellectual disability, and obsessive-compulsive disorder with poor insight.  He also submitted a March 2014 letter from the Florida Department of Education advising him that he was eligible to receive services from the Florida Division of Vocational Rehabilitation as a Category 1 recipient, i.e. the category for the most significantly disabled individuals.  He was advised, however, that due to lack of resources, he had been placed on a waiting list.  

An eligible person shall receive Chapter 35 benefits while enrolled in a course of education offered by an educational institution only if:  (1) such course is approved by the State approving agency for the State where such educational institution is located, or by the Secretary; or (2) such course is approved for special restorative training under subchapter V of chapter 35 of this title.  38 U.S.C.A. § 3672 (West 2014); 38 C.F.R. §§ 21.3300 - 21.3305 (2015); M22-4, Part VII, Chapter 1, section 1.10.

Based on the appellant's request for specialized restorative training, in April 2014, the RO forwarded the matter to a VA vocational rehabilitation counselor for evaluation.  In response to the RO's request for an update on the appellant's claim, in May 2014, the counselor advised the RO that the appellant's file had been closed because he had missed his counseling appointment.  

In a July 2014 letter, the appellant responded that he had, in fact, appeared for his vocational rehabilitation appointment and had completed all the required interviews, assessments, and testing.  In support of his contentions, he submitted copies of evaluation reports conducted by the Florida Department of Vocational Rehabilitation.  

As best the Board can discern from the available record, it appears that there may be a misunderstanding on the part of the appellant.  The Florida Department of Vocational Rehabilitation is a State agency, separate and distinct from VA's Vocational Rehabilitation and Employment Services.  Although the record clearly shows that the appellant attended his appointments with the Florida Department of Vocational Rehabilitation, it appears that he missed the scheduled appointment with the VA vocational rehabilitation counselor to determine his entitlement for specialized restorative training under Chapter 35.  

The record, however, contains no documentation from VA's Vocational Rehabilitation and Employment Services.  It is unclear whether the appellant was duly notified of the information and evidence needed to substantiate his claim, as required by 38 C.F.R. § 20.1031(b).  In addition, there is no indication in the record that the appellant was provided appropriate notification of his counseling appointment.  The burden is on VA to demonstrate that notice was sent to appellant's latest address of record.  Ashley v. Derwinski, 2 Vet.App. 307, 311 (1992).  The record also lacks any indication that the vocational rehabilitation counselor reviewed the available record in order to determine the appellant's eligibility for special restorative training, as required by 38 C.F.R. § 21.3301 (2015).  Under these circumstances, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any file or documents located with VA's Vocational Rehabilitation and Employment Services.  

2.  Notify the appellant of the information and evidence necessary to substantiate his claim for DEA benefits, to include special restorative training.  In particular, he should be informed of the provisions of 38 C.F.R. 
§§ 21.3020, 21.3300, and 21.3301.  

2.  After conducting any necessary development, to include scheduling a counseling session if necessary, a VA counseling psychologist or vocational rehabilitation counselor should review the record and determine the need for and feasibility of special restorative training and refer a completed report to the Vocational Rehabilitation Panel in accordance with 38 C.F.R. § 21.3301(a).

3.  Thereafter, readjudicate the claim, considering all of the evidence of record.   If the benefit sought on appeal remains denied, the appellant and any representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

